UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7272



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANDRE GERARD LEWIS,

                                            Defendant - Appellant.




                            No. 00-7491



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANDRE GERARD LEWIS,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-99-314)


Submitted:   November 9, 2000          Decided:     November 15, 2000
Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Gerard Lewis, Appellant Pro Se. John Staige Davis, V, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Andre Gerard Lewis appeals the district court’s orders    deny-

ing his motion to withdraw his guilty plea and denying his motion

for arraignment transcripts.   We have reviewed the record and the

district court’s opinions and find no reversible error.           Ac-

cordingly, we affirm on the reasoning of the district court.      See

United States v. Lewis, No. CR-99-314 (E.D. Va. Aug. 30, 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2